DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination filed 01/05/2022. 
The status of the Claims is as follows:
Claims 1-12 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 was filed after the mailing date of the Application on 10/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Corradi et al. (US 20110308204; Corradi) in view of Cheich et al. (US 20150210418; Cheich)

Regarding Claim 1 Corradi teaches a method for cushioning objects (3) in a container (2), comprising the steps of: 
detecting and/or determining a size (33) characterizing a residual void volume (par 53-56) of the container (2) by means of at least one sensor (6), (par 48-50) and automatically producing (caused to be introduced; via 18) at least one cushioning means (chips; par 70) depending on the size (33) characterizing the residual void volume (par 53-56) of the container (2); where the amount of cushioning means (chips; par 70) produced (caused to be introduced; via 18) into the container varies depending on the size (33) characterizing the residual void volume (par 53-56) of the container (2) (par 53-56; 70) 
wherein the cushioning means (chips; par 70)   is a cushioning means (chips; par 70)  that has dimensions that are predetermined and independent of the size (33) characterizing the residual void volume (40) of the container (2); where the cushioning means (chips; par 70) are described as loose fill chips that are premade and as such the Examiner has interpreted the pre made small size packaging materials to read over the limitations “dimensions that are predetermined and independent of the size (33) characterizing the residual void volume (par 53-56) of the container (2).  (par 70)

However Corradi does not expressly teach executing a comparison of the size characterizing the residual void volume of the container with a limit value, determining a result from the comparison, 

Cheich teaches a method for cushioning objects (abstract). Cheich further teaches executing a comparison of the size characterizing the residual void volume of the container with a limit value, determining a result from the comparison, representing if said size reaches and/or exceeds the limit value, or does not reach or falls below the limit value, and depending on the result deciding whether or not to automatically produce at least one cushioning means depending on the size characterizing the residual void volume of the container providing adequate dunnage for variable spaces in containers for the purposes of improving the efficiency of the method. (par 12, 24-26, 35)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to modify the detecting and/or determining step of Corradi to include an executing step as taught by Cheich since par 12, 24-26 and 35 of Cheich suggests that such a modification provides adequate dunnage for variable spaces in containers for the purposes of improving the efficiency of the method.

Regarding Claim 2 the modified invention of Corradi in view of Cheich teaches the invention as described above. Corradi further discloses when a cushioning means (chips; par 70) is produced (caused to be introduced; via 18), it is automatically transported (via 20) into the container (2) immediately after production (caused to be introduced; via 18). (par 47)

Claim 3 the modified invention of Corradi in view of Cheich teaches the invention as described above. Corradi further discloses the cushioning means (chips; par 70) is at least also transported into the container (2) by gravity (flow valve 18 and hose 20). (par 70)

Regarding Claim 4 the modified invention of Corradi in view of Cheich teaches the invention as described above. Corradi further discloses the cushioning means (chips; par 70) is transported into the container (2) along a chute (20). (Fig. 8; par 70)

Regarding Claim 5 the modified invention of Corradi in view of Cheich teaches the invention as described above. Corradi further discloses the cushioning means (chips; par 70) is transported into the container (2) by means of a robot (positioning arm; par 70). Where the Examiner has interpreted the positioning arm disclosed in par 70 to read over the “robot” limitation as the Examiner understands “robot” to mean a machine resembling a human being and able to replicate certain human movements and functions automatically where the movement of the positioning arm along two axes (21) replicates the movement of a human forearm. 

Regarding Claim 6 the modified invention of Corradi in view of Cheich teaches the invention as described above. Corradi further discloses when a cushioning means (chips; par 70) is produced (caused to be introduced; via 18) which is not transported into the container (2) immediately after production, this cushioning means (chips; par 70) is temporarily stored in intermediate storage (19; par 70).

Regarding Claim 7 the modified invention of Corradi in view of Cheich teaches the invention as described above. Corradi further discloses the size (33) characterizing the residual void volume (par 53-56) of the container (2) comprises an average height within the interior of the container (2) or in a portion within the interior of the container (2). (par 54)

Regarding Claim 8 the modified invention of Corradi in view of Cheich teaches the invention as described above. Corradi further discloses the size (33) characterizing the residual void volume (par 53-56) of the container (2) is determined using the signal from a sensor (6), in particular a height sensor. (par 55)

Regarding Claim 9 the modified invention of Corradi in view of Cheich teaches the invention as described above. Corradi further discloses the size (33) characterizing the residual void volume (par 53-56) of the container (2) is determined using a size (33) characterizing a void volume (par 53-56) of the container (2) without objects.

Regarding Claim 10 Corradi teaches a device (1) for cushioning objects (3) in a container (2), which comprises: 
a means (6) for detecting and/or determining a size (33) characterizing a residual void volume (par 53-56) of the container (2), 
a means (42; Fig. 8) for producing (caused to be introduced; via 18) at least one cushioning means (chips; par 70), depending on the size (33) characterizing the residual void volume (par 53-56) of the container (2), where the amount of cushioning means (chips; par 70) produced (caused to be introduced; via 18) into the container varies depending on the size (33) characterizing the residual void volume (par 53-56) of the container (2) (par 53-56; 70) and 
a control apparatus (14) for an actuation of the means (42; Fig. 8) for producing the at least one cushioning means (chips; par 70) 

wherein the means (42; Fig. 8) for producing (caused to be introduced; via 18) the at least one cushioning means (chips; par 70) produces (caused to be introduced; via 18) the at least one cushioning means (chips; par 70) which has predetermined dimensions that are independent of 

However Corradi does not expressly disclose wherein a decision whether or not this actuation is executed depends on a result from a comparison of the size characterizing the residual void volume of the container with a limit value wherein the result represents if said size reaches and/or exceeds the limit value or does not reach or falls below the limit value 

Cheich teaches a device for cushioning objects (abstract). Cheich further teaches wherein a decision whether or not this actuation is executed depends on a result from a comparison of the size characterizing the residual void volume of the container with a limit value wherein the result represents if said size reaches and/or exceeds the limit value or does not reach or falls below the limit value (par 12, 24-26, 35)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to modify the control apparatus of Corradi to include a control apparatus that executes actuation as taught by Cheich since par 12, 24-26 and 35 of Cheich suggests that such a modification provides adequate dunnage for variable spaces in containers for the purposes of improving the efficiency of the device.

Regarding Claim 11 the modified invention of Corradi in view of Cheich teaches the invention as described above. Corradi further discloses the device (1) comprises a chute (20), by means of 

Regarding Claim 12 the modified invention of Corradi in view of Cheich teaches the invention as described above. Corradi further discloses the means (6) for detecting and/or determining a size (33) characterizing the residual void volume (par 53-56) of the container (2) comprises an image-capturing apparatus. (par 48-49)

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
Applicant’s Argument: Cheich does not teach an “only-if” condition as recited in the claims. Where depending on a predetermined value a decision is not made as to whether or not cushioning material is filled into a container but rather the filling rate (“rate of fill”) is changed. 
Examiner’s Response: The Claims recite “depending on the result deciding whether OR not to automatically produce at least one cushioning means depending on the size characterizing the residual void volume of the container” (emphasis added). Where the Examiner understands that a broad reasonable interpretation of this limitation can include:
depending on the result deciding to produce cushioning means depending on the size characterizing the residual void volume of the container
Cheich teaches a decision step of producing cushioning means depending on the size characterizing the residual void volume of the container. (par 12, 24-26, 35)

Applicant’s Argument: One of ordinary skill in the art would not have been led to apply the teachings of Cheich related to discrete paper pads to the loose fill (chip) filling system of Corradi. 
Examiner’s Response: In response to applicant's argument that Cheich is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Corradi and Cheich are concerned with the dunnage art. One of ordinary skill in the art would recognize the benefits of a means for allotting the proper amount of dunnage taught by Cheich could be applied to the process taught by Corradi. The teachings of Cheich relied on by the Examiner are directed toward a control system and its functioning not the particulars of the dunnage that the machine produces. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731